DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and has added new claims.  Support for the amendments and the new claims is found in the original filing.
The new and previously submitted claims in conjunction with the remarks filed 5/27/2022 do not overcome the rejections under section 103 below set forth for the reasons more fully below set forth.
One claim is objected as dependent from rejected claims.  The examiner offered an examiner’s amendment directed to the allowable subject matter and applicant declined requesting an office action.
Amended and new grounds of rejection are below set forth addressing the amended claims as well as the new claims citing to additional/new references.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
CLAIM INTERPRETATION AND INTRODUCTION:
The following claim interpretation and introduction is expressly incorporated into each rejection below as though fully set forth therein.
The specification provides:

    PNG
    media_image1.png
    96
    852
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    93
    895
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    927
    media_image3.png
    Greyscale

The claims are directed to ranges which recite “about” which is defined in the instant specification at [0151]:

    PNG
    media_image4.png
    102
    814
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    824
    media_image5.png
    Greyscale

The examiner maintains that given the definition of “about” as it applies to the claimed ranges, a variation of within 10 % of the cited value the prior art reference as below cited overlaps the instantly claimed ranges and/or renders them sufficiently close as to be obvious variants to one of ordinary skill in the art at the time of filing the invention.
The cited prior art reference teaches that the ranges of various components can be adjusted by one of ordinary skill in the art as such the instantly claimed ranges would have been obvious to try and to optimize to one of ordinary skill in the art at the time of filing the invention as more fully below set forth.  As such the examiner maintains that not only are overlapping ranges taught by the prior art, the ranges can be ascertained, optimized, adjusted to ascertain effective ranges to achieve desired properties such as corrosion rates (which corrosion rates of the reference are those of previously presented instant claims as well as those in the specification) given the teaching of the prior art.  
The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image6.png
    502
    858
    media_image6.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   The examiner maintains the ranges are overlapping as more fully below set forth and/or are within the ability of one of ordinary skill in the art at the time of filing the invention to ascertain based upon the teachings of the below cited references as already recognized in the instant specification.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"

Claims 1, 4, 6-7, 9-10, 13, 16, 20, 23, 28-29,  and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2016/0348252) in the alternative further in view of Sullivan (EP 0508953A1) or in the alternative further in view of Hann et al (US 2003/0035749)
Regarding Claims 1, 4, 6, 13, 16, 23, 28-30, 
	Rane discloses methods of using nitrogen containing compounds as corrosion inhibitors to inhibit corrosion of metal surface ins contact with aqueous systems using corrosion inhibitor in the presence of oxidizing halogen based biocides and 2-substitued benzimidazoles and 2- substituted imidazoles (Abstract)(meeting claim 1 for method and claim 16 for composition reducing corrosion of metal surface in aqueous system adding benzimidazoles and oxidizing halogen)
Rane et al (US 2016/0348252) discloses the benzimidazoles [0067] include: 

    PNG
    media_image7.png
    660
    592
    media_image7.png
    Greyscale

The above formulae meet the claimed formula and claimed embodiments of claims 1 and 16.
	The benzimidazole of said formula may be added at any dosage rate such as 0.01 to about 5 ppm [0131] (overlapping the claimed range of 2.5 ppm to 5 ppm)
	The pH of the aqueous system about 6 to about 12 [0132] (meeting the limitation of claim 1)
	The composition can be used to protect copper and brass [0128] (meeting claim 1)
	The composition is used with oxidizing halogen compounds include bromine, hypobromite, hypo bromous acid, halogenated hydantoins, stabilized versions of hypobromous acid and combinations thereof and does not adversely affect the corrosion rates [0135] (meeting the limitations for an oxidizing halogen of bromine of claims 1 and 16 for a hydantoin of claim 6, bromine precursor of claim 4 for the benzimidazole and the oxidizing halogen to be separate compounds of claim 23, for adding a source of bromide ions to the aqueous system of claim 28) 
The method greatly reduces the rate of copper corrosion in the presence of an oxidizing halogen [0161]
The oxidizing halogens include:  bromine, halogenated hydantoins [0049] [0133][0135] (meeting the limitations of claim 25 for hydantoin)
    PNG
    media_image8.png
    46
    516
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    159
    550
    media_image9.png
    Greyscale

and bromide salts [0122] 

    PNG
    media_image10.png
    311
    517
    media_image10.png
    Greyscale
 


    PNG
    media_image11.png
    249
    543
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    341
    243
    media_image12.png
    Greyscale
+ Bromine rendering obvious halogen stabilizer of hydantoins, amine, etc. R—Br where R-N is a hydantoin group.
(Meeting the limitations of claims 1, 16, 4, 6, 23, 28 and 30) 
The composition comprises biocides [136] (meeting claim 30)
	An advantage is that smaller amounts of oxidizing halogen compound is required to maintain low microbial levels and avoids creation of excess halogenated azoles release into environment [0137] 
REGARDING THE AMOUNT OF THE OXIDIZING HALOGEN:
The examiner notes that the difference between the cited reference Rane and the instantly claimed invention of the claims is in the amount of the oxidizing halogen.  
As more fully below set forth the examiner maintains that the teaching of Rane renders obvious the claimed ranges of the oxidizing halogen of 0.6 to 1 ppm
Rane teaches the amount of oxidizing halogen and the amount of the benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139]   Rane teaches that an advantage is that smaller amounts of oxidizing halogen compound is required to maintain low microbial levels and avoids creation of excess halogenated azoles release into environment [0137]
The reference expressly recites a preference and ability to use a small amount of this oxidizing halogen and also clearly indicates that it is used in conjunction with the benzimidazole to achieve the desired corrosion improvement while maintaining bactericide functionality.  As such the examiner maintains the ranges are within the ken of one of ordinary skill in the art at the time of filing the invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
The cited reference uses the oxidizing halogen for the same purpose as the instant application and the composition of the cited prior art also achieves the desired corrosion rate (while no longer claimed the pre-determined corrosion rate of the reference is that of the instant application as described at [0103]).  The reference discloses using smaller amounts of the oxidizing halogen making the range of 0.6 ppm to 1 ppm obvious to try by one of ordinary skill in the art at the time of filing the invention.  
The examiner maintains that the teachings of Rane of using the additives in combination to achieve an industry standard acceptable corrosion rate and measuring the rates meets the limitation for adjusting the dosage of the compound of the benzimidazole and the halogen to achieve a predetermined corrosion rate renders obvious to one of ordinary skill in the art at the time of the invention to try to adjust the additive amounts to so achieve the desired industrial standard corrosion rate thereby overlapping and/or meeting the limitations of claims 1 and 16 esp. where the benzimidazole is in the claimed amount of the claims. See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claimed ranges are recited as “about” which is defined in the instant specification to include a range within 10 % of the cited value.   As more fully below set forth the examiner maintains the reference provides sufficient information so as to render obvious the claimed range of oxidizing halogen (esp. within 10 % of the claimed ranges of “about”).




Assuming Arguendo that Rane does not render obvious the range of oxidizing halogen:
Sullivan (EP 0508953A1) discloses a process for reducing scale corrosion and microbiological control in aqueous systems (P2 L14-20) by treating with an effective scale and corrosion preventing amount of phosphonate, adding  to 5 ppm of a primary secondary or tertiary amine, and adding an effective biocidal amount of biocide from the group of halogenated hydantoin, bromine and bromide salts using a slug dosing technique (P2 L20-30) with halogenated hydantoin and bromine being preferred (P2 L50-52) the biocide is employed in an amount sufficient to maintain a free halogen residual ranging from about 0.1 to 1ppm of the aqueous system (P2 L55-58) (overlapping the instantly claimed range)  additional corrosion inhibitors may be used esp. for cooper corrosion inhibitors (P3 L10-15)
Sullivan teaches:

    PNG
    media_image13.png
    78
    1036
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the bromide salt/bromine and biocide of Rane in the amounts taught by Sullivan of 0.1 to 1 ppm bromine as this is an biocidal effective amount for aqueous systems where corrosion is also being inhibited.
Or in the alternative:
Hann et al (US 2003/0035749) discloses in situ bromination of azoles using ppm levels of one or more brominating agents prior to forming a film onto a metal surface in an aqueous system and treating providing improved chlorine resistance and corrosion inhibition (Abstract)  Metal corrosion can be inhibited in situ with one or more aromatic azoles and one or more brominating agents in situ with total concentration of bromine of 0.1 to 20 ppm [0008-0009] (overlapping the claimed range) Aqueous systems include recirculating cooling units, reactors, boilers, cooling fluids oil production units, drilling fluids, etc. [0011] The metal protected from corrosion includes copper, copper alloys etc. [0012] Aromatic azoles and low concentrations of brominating agent exhibit lower corrosion rates than in the absence of bromine [0014] Brominating agents are known by those of skill in the art such as bromine, NaBr sodium bromide, bromo methyl hydantoins and combinations thereof.  Less bromine is required as compared to chlorinating agents and may be as low as 0.1 to 5 pm.  The reaction need not be in situ and it is not required to use equivalent or excess amounts of bromine [0016] (i.e. there may be less bromine than azole)  The bromine may be used as a biocide such as feeding NaBr NaOCl solutions [0021]  (meeting the limitations of claim 29 for a sodium bromide)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the bromide salt of sodium bromide and/or bromine and biocide of Rane in the amounts taught by Han of 0.1 to 5 ppm bromine as this is an biocidal effective amount for aqueous systems where corrosion is also being inhibited with the use of azole type additives esp. where less bromine is required.
While Rane teaches bromide salts it does not expressly recite sodium bromide.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the bromide salt of sodium bromide and the bromine salt of Rane in the amounts taught by Han of 0.1 to 5 ppm bromine as Rane expressly contemplates a Bromine salt and sodium bromine is taught by Han to be suitable for biocide oxidizing halogen in aqueous systems to prevent corrosion; as such doing so amounts to nothing more than use of a known compound (NaBr) in a known environment (aqueous systems) to achieve an entirely expected result of providing anti biocidal properties and corrosion inhibition.
Further Regarding claims 7 and 9-10:
Modified Rane teaches the limitations above set forth.  Rane teaches the
Corrosion rates of copper in the presence of the compound is measured using linear polarization resistance measurements.  The test solution comprised the benzimidazole compound and chloride 590ppm, etc. [0156]  (meeting the limitation for measuring corrosion rate of claim 7)
The corrosion rate is not limited and may be a rate acceptable according to industry standards such as about 0.2 mpy or less or 0.1 mpy or les or 0.05 mpy or less or 0.002 mpy or less [0130] The benzimidazole of said formula may be added at any dosage rate such as 0.01 to about 5 ppm [0131] (overlapping the claimed range of 2.5 ppm to 5 ppm)  (meeting the limitation for measuring the corrosion rate of claim 7 and for adjusting dosage for pre-determined corrosion rate of claims 9-10) The examiner maintains that the teachings of Rane of using the additives in combination to achieve an industry standard acceptable corrosion rate and measuring the rates meets the limitation for adjusting the dosage of the compound of the benzimidazole and the halogen to achieve a predetermined corrosion rate and one of ordinary skill in the art would readily envisage adjusting additives to achieve an industry standard corrosion rate.  Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137]  The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] (rendering obvious the ranges of the instant claims and adjusting dosage) 
Further Regarding Claim 20:
Formula I and II can be added alone or in bromination with other corrosion inhibitors or treatment chemicals.  Multiple corrosion inhibitors can be dosed as a combined corrosion inhibitor formulation including two or more compounds of formula I and/or II and may be used with corrosion inhibitors including but not limited to triazoles, benzotriazole, tolytriazole, benzimidazoles, etc. as well as with a combination of additional additives  [0146]
The composition may further comprise compounds such as:

    PNG
    media_image14.png
    381
    538
    media_image14.png
    Greyscale
(meting claim 20)
Notably he refence also teaches:

    PNG
    media_image15.png
    368
    535
    media_image15.png
    Greyscale
further rendering obvious claim 20.  
The formula recited at [0051][0056-0076] also encompasses other embodiments of claim 20 with overlapping Br groups where m is a value encompassing 1-4. [0065]
The composition comprises both formula I and II [0051-0053] [0100] can be added at any dosage rate such as 0.01 ppm to about 500 ppm [0131] (overlapping the claimed ranges and ratios)
The corrosion rate of copper is greatly decreased using the compounds of formula 1 and 2 [0159] (i.e. both may be used together)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Further Regarding Claim 30:
Modified Rane teaches the limitations above set forth.  Rane teaches the aqueous system may be chlorinated (addition of bleach [0160])  The method provides corrosion protection int eh presence of chlorine [0133] and include for example a system comprising chloride [0156]
Also teaching 
    PNG
    media_image16.png
    414
    570
    media_image16.png
    Greyscale

X is halogen [0057] and halogen includes Bromine [0043] 

    PNG
    media_image17.png
    396
    556
    media_image17.png
    Greyscale
(meeting claim 20)

    PNG
    media_image18.png
    830
    541
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    417
    567
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    785
    571
    media_image20.png
    Greyscale


Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2016/0348252) in the alternative further in view of Sullivan (EP 0508953A1) or in the alternative further in view of Hann et al (US 2003/0035749) as applied to claims 1, 4, 6-7, 9-10, 13, 16, 20, 23, 28-29,  and 30 above further in view of Moore et al. (US7,195,782) 
Regarding Claim 31:
Modified Rane teaches the limitations above set forth.  Rane discloses an oxidizing halogen may be a stabilized version of hypobromous acid, hypochlorous acid, and compounds or chemical groups capable of releasing bromine and [0049[0-133][0135]  and bromide salts [0095] 
Rane does not expressly disclose the oxidizing halogen to be a stabilized bromine of sulfamic acid 
	Moore et al. (US7,195,782) discloses aqueous bromine biocide in the form of a sulfamic acid (C3 L23-30 and L40-45)  the bromine is liberated for biocidal activity in aqueous solutions (abstract) The composition may be stored and shipped until use (C1 L6-21) .  The biocide is a stable oxidizing bromine compound (C5 L55-68) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the bromide sulfamic acid as a source of in Rane as they are suitable for reducing biocidal activity the bromide sulfamic acid is storage stable for shipping, etc. as taught by Moore to the composition and method of Rane. 


REGARDING NEW CLAIMS 32-35
Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2016/0348252)
Regarding Claims 32-35:
Rane discloses adding to an aqueous system to inhibit corrosion of metal surfaces compounds of formula:

    PNG
    media_image19.png
    417
    567
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    785
    571
    media_image20.png
    Greyscale
including benzimidazol [0067]
X= halogen
M=1-4 thereby encompassing the two and three Br groups of claims 32 and  the single Br of claim 35
Z= carbon
Y=hydroxyl and the R2/R3 is the benzyl group

    PNG
    media_image21.png
    398
    578
    media_image21.png
    Greyscale
meeting formula of compound 3.

    PNG
    media_image14.png
    381
    538
    media_image14.png
    Greyscale
meeting compound 5 of claim 35.
The compounds of formula I can be added at a dosage rage of 0.01 to 500 ppm [0131]
The compounds of formula (I) protect coper and brass [0128]  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)  as such using compound 5 and one of compounds 1-4 together would have been obvious to try by one of ordinary skill in the art at the time of filing the invention.
Allowable Subject Matter -- Claim Objections
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  After considering the scope of the contents of the prior art, the differences between the prior art and the instant claims and the level of ordinary skill in the pertinent art, the examiner finds the method utilizing the combination of the 4 specific species of compounds in the claimed ratio would not be obvious to try by one of ordinary skill in the art at the time of filing the invention given the number of possible combinations and ranges of amounts and ratios thereof.  
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
The prior art primary reference expressly teaches each and every limitation of the claims expressly and renders obvious the range of the oxidizing halogen.  As such a rejection for obviousness has been above presented.  The examiner has established that one of skill in the art could ascertain and would be motivated to use the appropriate amount of the oxidizing halogen (as more fully above and below recited) rendering same obvious.  Notwithstanding same, the examiner has also (in the alternative) provided secondary references teaching the amount of the oxidizing halogen and combined same with the primary reference teachings further establishing obviousness (again as more fully above and below set forth).  
Applicant traverses the rejections and asserts obviousness has not been established and argues unexpected and superior results.  
These arguments are not persuasive as more fully below set forth. 
REGARDING RANGES OF OXIDIZING HALOGEN:
The examiner notes that the difference between the cited reference Rane and the instantly claimed invention of claims traversed by the applicant is the amount of the oxidizing halogen.  The examiner maintains that the teaching of Rane renders obvious the claimed ranges of the oxidizing halogen of 0.06 to 1 ppm by a preponderance of the evidence.
As more fully above set forth the examiner maintains that Rane provides sufficient guidance to one of ordinary skill in the art to ascertain the amount of oxidizing halogen to use in conjunction with the benzimidazole esp. where the benzimidazole is in the instantly claimed range to achieve the same desired corrosion reduction as in the instant claims.  
The cited reference uses the oxidizing halogen for the same purpose as the instant application and the composition of the cited prior art also achieves the desired corrosion rate (while no longer claimed the pre-determined corrosion rate of the reference is that of the instant application as described at [0103]).  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The reference discloses using smaller amounts of the oxidizing halogen (see below) further supporting a small amount of the halogenated oxidizing agent.  The reference expressly recites a preference and ability to use a small amount of this oxidizing halogen and also clearly indicates that it is used in conjunction with the benzimidazole to achieve the desired corrosion improvement while maintaining bactericide functionality.  As such the examiner maintains the ranges are within the ken of one of ordinary skill in the art at the time of filing the invention.  The examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  
The examiner maintains that the amount of oxidizing halogen necessary for biocidal control is reduced by use of the benzimidazole as taught by the cited reference above and also maintains the amount required can be ascertained and identified by one of ordinary skill in the art at the time of filing the invention to correspond to the aqueous system and corrosion ranges that are desired esp. where the corrosion rates (the same rates of the instant claims) are also taught by the reference again as more fully above set forth.  For example:  [0134] where the benzimidazole and oxidizing halogen are used to achieve corrosion rates of 0.1 mpy or less.
The examiner maintains one of skill in the art  at the time of filing the invention can ascertain an appropriate amount of the oxidizing halogen.  To this end the examiner again notes that the Applicant recognizes that one of skill in the art can ascertain dosages of the halogen and the benzimidazole esp. to achieve a desired/pre-determined corrosion rate in the instant specification:

    PNG
    media_image22.png
    126
    839
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    89
    800
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    190
    799
    media_image24.png
    Greyscale

The instantly cited reference teaches the same corrosion rates and recognizes that lower amounts of the halogen biocide may be used and that the amount of the halogen biocide may be adjusted to achieve desired corrosion rates etc. as above set forth rendering obvious to one of ordinary skill in the art at the time of filing the invention the instantly claimed oxidizing halogen ranges.
The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image6.png
    502
    858
    media_image6.png
    Greyscale

As such the applicant recognizes that the conditions of the aqueous system can be determined by the artisan of ordinary skill in the art at the time of filing the invention to further ascertain a suitable dosage rate.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (emphasis added by examiner)
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
No evidence of criticality of ranges is set forth in support of the claimed ranges (esp. where they are recited as “about”) and ”about” in the specification is defined to include a 10 % variance.  
    PNG
    media_image4.png
    102
    814
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    824
    media_image5.png
    Greyscale

The examiner maintains that given the definition of “about” as it applies to the claimed ranges, a variation of within 10 % of the cited value the prior art reference as below cited overlaps the instantly claimed ranges.
Secondary References to Support Ranges – Assuming Arguendo Rane does not render same obvious:
Notwithstanding the amount of the oxidizing halogen is obvious as more fully above recited, additional prior art (recited in the alternative rejection) has also been provided teaching an amount of oxidizing halogen overlapping and/or within the claimed range as more fully above set forth.    Regarding the range of the oxidizing halogen of 0.06 to 1 ppm while the examiner maintains the primary reference provides sufficient guidance to render these ranges obvious and secondary references have also been cited to establish a point within said ranges rendering them obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
MPEP 2144.08   A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).   
The examiner maintains a prima facie showing of obviousness by a preponderance of the evidence has been established.  
APPLICANT ARGUES UNEXPECTED AND SUPERIOR RESULTS:
Applicant argues the presence of the oxidizing agent of bromine dramatically decreases corrosion.  Applicant notes that the oxidizing halogens are often used as biocidal agents and corrosion inhibitors are added to protect from the corrosive effects of the biocidal agent as well as naturally occurring corrosion. 
NOT UNEXPECTED:
Applicant argues the result of reduced corrosion in the presence of the oxidizing halogen species of bromine combined with the benzimidazole is unexpected.  This is not persuasive.  
The reference teaches the oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] 
Rane’s teachings encompass an embodiment of an oxidizing halogen of bromine (though no examples are recited) as such there would also be a reduction in corrosion in the presence of bromine.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
As above set forth the primary reference teaches the amounts of the compositional components can be adjusted to achieve a desired corrosion rate.
Applicant argues:

    PNG
    media_image25.png
    130
    978
    media_image25.png
    Greyscale

This is not persuasive.  Rane teaches preferred embodiment of inhibiting corrosion of copper in the presence of oxidizing halogen compounds include bromine, hypobromite, hypo bromous acid, halogenated hydantoins, stabilized version of hypo bromous acid and combinations and the corrosion rate is not adversely affected by the presence of the oxidizing halogen.   [0135]  Rane also teaches smaller amounts of oxidizing halogen compound is required to maintain low microbial levels because of the benzimidazole which generally do not react with the oxidizing halogen.  The benzimidazole is resistant to halogen attack [0137]

Rane is expressly concerned with providing corrosion inhibition in the presence of oxidizing halogens so much so that the first thing read in the reference, the Abstract, expressly recites same:

    PNG
    media_image26.png
    286
    430
    media_image26.png
    Greyscale

There is a clear and reasonable expectation that the use of the oxidizing halogen will still afford corrosion inhibition.
Applicant argues:

    PNG
    media_image27.png
    133
    981
    media_image27.png
    Greyscale

And further argues the reference discloses a laundry list of oxidizing halogens without distinction between them thereby providing no expectation that bromine will behave differently and asserts the behavior of bromine is evidenced to be different than that of chlorine.
This is not persuasive as the reference Rane  EXPRESSLY recites the claimed species of oxidizing halogen.  Bromine, hypobromite, stabilized hypo bromous acid [0135]

    PNG
    media_image28.png
    151
    476
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    83
    478
    media_image29.png
    Greyscale

And bromide salts [0122]
Rane recites preferred embodiments and again expressly recites the bromine oxidizing halogen [0135]  The list of preferred oxidizing halogen in [0135] is approx.. eleven possibilities of which five may include bromine.  

    PNG
    media_image30.png
    196
    429
    media_image30.png
    Greyscale
further making the selection of Bromine obvious. 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)(emphasis added by examiner)
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
The secondary references also make clear the use of bromine is appropriate and preferred:
The secondary reference Han as more fully above set forth recognizes brominating agents are known by those of skill in the art such as bromine  Hann:  Aromatic azoles and low concentrations of brominating agent exhibit lower corrosion rates than in the absence of bromine [0014] Brominating agents are known by those of skill in the art such as bromine, NaBr sodium bromide, bromo methyl hydantoins and combinations thereof.  Less bromine is required as compared to chlorinating agents and may be as low as 0.1 to 5 pm.  [0016]
The reference Sullivan aside from teaching the range and an effective amount , teaches … bromine being preferred (P2 L50-52)
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
Applicant Argues No Expectation of Success:
Applicant asserts one would expect increased corrosion with the use of the chlorine oxidizing halogen and points to Table 1 Example 2 of Rane.  This is not persuasive.  

    PNG
    media_image31.png
    587
    505
    media_image31.png
    Greyscale

The data is not showing an increase in overall corrosion but a comparison of corrosion rates with Chlorine and Benzimidazole vs. with Benzimidazole as such there is still expected to be a reduction in corrosion.  The chlorine of the examples is bleach not bromine so the data is not representative of the entirety of the teachings of Rane which is not limited to the examples therein.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Rane also attributes difference in corrosion rates to the structure of the benzimidazole and NOT solely to the bleach.  The comparison is also related to benzimidazole vs. tolytriazole.  
While no rate of corrosion is claimed the examiner notes the rates set forth in the specification coincide with those of the cited reference as more fully above set forth. 
A reasonable expectation of success in corrosion reduction with benzimidazole and bromine oxidizing halogen has been above established..
Applicant argues improvement due to in situ addition.  
This limitation is no longer claimed; however, applicant is referred to previous office actions wherein this discussion and response to remarks established the additives may be combined “in situ”, are added to the aqueous system. Etc. and the claim limitation of the dependent claim where the halogen and benzimidazole are added separate.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s remarks and data surrounds the argument that the unexpected and superior results are because bromine is superior to chlorine esp. chlorine bleach.  
Since Rane expressly recites Bromine the applicant’s argument is not persuasive.  
The reference Rane teaches bromine.  As such it will provide similar results  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Applicant argues the secondary references do not establish that the results of the bromine oxidant halogen are superior.  This is not persuasive.

    PNG
    media_image32.png
    85
    980
    media_image32.png
    Greyscale
The examiner notes that new / additional prior art (secondary references) are above cited.  The secondary references a preference for bromine is recognized in the art further establishing that one of ordinary skill in the art at the time of filing the invention would select bromine:
The secondary references also make clear the use of bromine is appropriate and preferred:
The secondary reference Han as more fully above set forth recognizes brominating agents are known by those of skill in the art such as bromine  Hann:  Aromatic azoles and low concentrations of brominating agent exhibit lower corrosion rates than in the absence of bromine [0014] Brominating agents are known by those of skill in the art such as bromine, NaBr sodium bromide, bromo methyl hydantoins and combinations thereof.  Less bromine is required as compared to chlorinating agents and may be as low as 0.1 to 5 pm.  [0016]
The reference Sullivan aside from teaching the range and an effective amount , teaches … bromine being preferred (P2 L50-52)
Sullivan teaches:

    PNG
    media_image13.png
    78
    1036
    media_image13.png
    Greyscale

Applicant argues unexpected and superior results.  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
The argument of unexpected and superior results is not persuasive as the argued results are not unexpected.
The cited prior art reference teaches that the ranges of various components can be adjusted by one of ordinary skill in the art at the time of filing the invention as more fully below and above set forth to achieve an desired corrosion rate. [0134]   Thereby clearly demonstrating an expectation of success at corrosion reduction/control in aqueous environs.  
The reference adds the claimed composition to the claimed aqueous system.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It is known that the halogen in the higher Group on the periodic table can oxidize ions of the lower group – so chlorine would tend to cause more oxidation than iodine or bromide and therefore would be more corrosive correspondingly if attempting to minimize corrosion, using a halogen from a lower group such as bromine would result in lower corrosion.
NOT COMMENSURATE WITH THE SCOPE OF THE CLAIMS:
Applicant is arguing the importance of the choice of bromine vs. chlorine.  The data offered by the applicant is not commensurate with the scope of the claims.  
The data argued by applicant is directed to comparing chlorine with bromine asserting bromine is unexpectedly superior.  Notwithstanding the fact that the reference expressly recites bromine, the examiner does not find this argument persuasive.
The examiner notes the pH/acidity of the aqueous solution is highly relevant to the determination of improvement as recognized by the applicant in the specification.  Insufficient information is provided about the pH ranges.  
The examiner notes the applicant recognizes that the dosage of a particular oxidizing halogen may vary depending on factors such as the conditions of the aqueous system (not addressed in the argument of unexpected and superior results and also therefore not commensurate with the claims which do not set forth any system parameters).

    PNG
    media_image22.png
    126
    839
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    89
    800
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    190
    799
    media_image24.png
    Greyscale

The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image6.png
    502
    858
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    102
    814
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    824
    media_image5.png
    Greyscale

Also a range of the benzimidazole (no information on which benzimidazole or combination)  of 2.5 ppm to 5 ppm in conjunction with a range of the bromine halogenated oxidizing agent of 0.6 ppm to 1 ppm (i.e. also lacking information on the importance of any ratio of the two components) and any type of bromine oxidizer  - insufficient data above, below the claimed ranges is presented.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The data offered does not establish criticality of the claimed ranges.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
	After considering the evidence and remarks, the examiner finds the evidence is insufficient to overcome the showing of obviousness.  Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978)
The examiner maintains that the reference renders obvious the instant claimed invention by a preponderance of the evidence. The argument of unexpected and superior results is not persuasive.  
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior mailed office actions teaching the claimed compound as well as any PTO 892 accompanying the current office action.  
Seetharaman et al (US 2015/0152329) discloses compositions for corrosion inhibition in cooling water applications on surfaces including steel, brass copper alloy etc. (Abstract) using a tetrazole corrosion inhibitor and compositions [0002] Seetharaman Teaches the composition comprises biocide in amounts of 1 ppm and 5 ppm.  The oxidizing halogen biocide can be added in an appropriate amount [0304]  See also Table 3.
Cooper et al (US 6,379,720) discloses a biocide for water systems (Abstract) the composition is suitable for use in water systems including industrial process water, oil field drilling fluids and muds, petroleum recovery processes, etc. (c3 L20-30) The composition includes biocides. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771